Citation Nr: 0527833	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from May 17, 1978 
to June 13, 1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2000 rating action of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity.  When this matter was 
last before the Board in October 2003, it was remanded to the 
RO for additional development and readjudication.  Following 
the completion of the requested development, the RO issued a 
supplemental statement of the case in March 2005.  The case 
was returned to the Board and is ready for further appellate 
review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
that claim and the evidence necessary to substantiate it.

2. The medical and other evidence of record supports the 
conclusion that the veteran's Osgood-Schlatter's disease of 
the right lower extremity clearly and unmistakably existed 
prior to his military service.

3. The medical and other evidence of record supports the 
conclusion that the veteran's Osgood-Schlatter's disease of 
the right lower extremity clearly and unmistakably did not 
increase in severity or chronically worsen during or due to 
his military service.





CONCLUSION OF LAW

Osgood-Schlatter's disease of the right lower extremity was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2004).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the May 2000 rating 
decision, June 2000 statement of the case, November 2001 
supplemental statement of the case, October 2003 Board 
Remand, and March 2005 supplemental statement of the case, 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  

The June 2000 statement of the case, October 2003 Board 
Remand, and correspondence from the RO in April 2001, 
September 2001, and April 2004, provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  

Lastly, in the correspondence in April 2001, September 2001, 
and April 2004, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to his 
claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for Osgood-Schlatter's 
disease of the right lower extremity.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the veteran in April 2001, September 2001, and 
April 2004, were not given prior to the first AOJ 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the veteran.

The Board also acknowledges that the foregoing VCAA notices 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA orthopedic examination in April 
2004.  

In July 2004, the veteran submitted a statement indicating 
that he had no further medical information to submit, and 
requested that a determination be made based upon the 
evidence of record.  In April 2005, however, the veteran's 
representative apparently took exception to the opinion 
reached by the VA physician who conducted the April 2004 
orthopedic examination.  The representative stated that the 
veteran should be afforded an opportunity to consult with a 
private physician to determine the accuracy of the opinion in 
question.  Since that request, however, no further evidence 
was submitted on behalf of the veteran.  In August 2005, the 
veteran's representative submitted further argument on behalf 
of the veteran's appeal, but gave no indication that any 
other medical evidence or opinion was forthcoming.  
Essentially, neither the veteran nor his representative have 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  

It does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Factual Background

The veteran's service medical records for his brief period of 
enlistment in the United States Marine Corps from May 17, 
1978 to June 13, 1978, include the report of a pre-enlistment 
examination dated in January 1978.  In that report, the 
clinical evaluation of the veteran's lower extremities 
produced normal findings.  There were no complaints or 
diagnosis of Osgood-Schlatter's disease of the right lower 
extremity or otherwise.  

An outpatient treatment note dated May 27, 1978, documents 
the veteran's complaints of right knee pain beginning two 
weeks prior.  The veteran stated at the time that he had a 
knot on his right knee prior to entry into service.  Upon 
examination, knots were noted on the right knee as well as 
the left knee.  The examiner's impression was Osgood-
Schlatter's disease.  The veteran was provided crutches, 
released from duty for 24 hours, and scheduled for a follow-
up orthopedic consultation.  Upon orthopedic consultation, 
the veteran complained of pain in the right lower extremity 
over a three year period of spontaneous onset.  The veteran 
noted that the pain returned 10 days prior while he was 
walking.  He also indicated that he did not want to be a 
Marine.  Following examination which included x-ray studies, 
the examiner's impression was Osgood-Schlatter's disease.  

The veteran was seen on May 31, 1978 with complaints of not 
wanting to be a Marine.  He stated that if he did not see a 
psychiatrist, he would cut his wrists.  Following observation 
in which the veteran presented with no complaints other than 
Osgood-Schlatter's disease, the impression was "immature 
personality."  He was admitted for observation, and was 
given 48 hours bedrest the next day for Osgood-Schlatter's 
disease.  

On June 3, 1978, the veteran reported ambulatory to sick call 
for pain in the right patella with a history of Osgood-
Schlatter's disease.  

On June 6, 1978, the veteran signed a statement indicating 
that he was considered physically qualified for separation 
from active duty, and that no defects had been noted that 
would entitle him to disability benefits from the service.  
The veteran refused an opportunity to be medically evaluated 
for the purpose of determining his eligibility for disability 
benefits.  

The veteran's service personnel records document that he was 
discharged administratively from service on June 13, 1978 
because of his inability to adapt socially or emotionally to 
service.  A diagnosis of "immature personality" was noted.  

Post-service private treatment records, dated in February 
1998, are, chronologically, the next available medical 
treatment records.  In the summary report of treatment 
provided by an orthopedic surgeon, it was noted that the 
veteran had a work-related injury in 1994.  Following 
examination, the examiner's impressions were chronic lumbar 
sprain, lumbar radiculopathy, and degenerative disc disease 
of the lumbar spine.  There was no mention of Osgood-
Schlatter's disease.  

A private medical record dated in December 2000, indicates 
that the veteran had not only been seen for low back injury 
in February 1998, but also for bilateral leg pain.  

Pursuant to the Board's October 2003 remand, the veteran 
underwent VA orthopedic examination in April 2004, for the 
purpose of determining the nature and etiology of the 
veteran's Osgood-Schlatter's disease.  The specific focus of 
the examination was to determine whether the veteran's 
Osgood-Schlatter's disease pre-existed service, and if so, 
whether it was permanently aggravated therein.  

In the report of the April 2004 VA orthopedic examination, 
the examiner noted that the veteran's claims file was 
reviewed and that a history was taken from the veteran.  The 
report outlined an assessment of the veteran's history of 
knee pain in service, particularly noting that there was no 
description of military trauma sufficient to cause lateral 
laxity.  The examiner also provided treatise information 
indicating that Osgood-Schlatter's disease was in reality not 
a disease, but an inflammation caused by recurrent irritation 
of the growth plate by the musculotendinous unit appearing in 
adolescents and preadolescents.  Following examination, the 
VA examiner provided an opinion indicating that the veteran's 
Osgood-Schlatter's disease of the right knee "predated 
military service, as is associated with traction on the 
growth plate in pre-adolescence and adolescence."  

The examiner noted that the pathology of the right knee 
includes x-ray evidence of abnormality at the junction of the 
patellar tendon with the tibial tubercle that is likely the 
residual of the Osgood-Schlatter's condition noted in 
service.  The examiner noted that the condition certainly was 
not present at the time of the examination, although the bone 
consequences may be.  The examiner stated that "on the basis 
of the clinical records and known developmental 
characteristics of this disorder it is my opinion that it can 
be concluded with clear and unmistakable certainty that the 
Osgood-Schlatter's condition or disease that was first 
reported on May 27, 1978 preexisted the veteran's entry in 
the active military service on May 17, 1978."  

The examiner opined further that "it can be concluded with 
clear and unmistakable certainty that the Osgood-Schlatter's 
disease was not aggravated to a permanent degree in the 
service beyond that which would be due to the natural 
progression of the disease."  The VA examiner noted that 
"there may have been a temporary aggravation of the symptoms 
of patellar tendon inflammation related to the abnormal 
anatomy and increased activity, but not an aggravation to a 
permanent degree, and no disability beyond the natural 
progression/healing of this condition."  

The VA examiner concluded that "the veteran does not have 
any current right lower extremity disorder that can be 
attributed to any injury or disease found in service."  

Laws and Regulations

Service Connection in General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation of pre-existing 
injury/Congenital disorder

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

VAOPGCPREC 82-90 [a reissue of General Counsel opinion 01-85] 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists claimants' military service.  
VAOPGCPREC 82-90 went on to hold, however, that VA 
regulations provide that a congenital or developmental 
abnormality is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein;, 
developmental or familial diseases could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Analysis

The veteran has raised two main contentions.  In essence he 
claims that Osgood-Schlatter's disease of the right lower 
extremity had not existed at the time of his entry on active 
duty but was incurred therein.  Second, if it is determined 
that Osgood-Schlatter's disease of the right lower extremity 
pre-existed service, he urges the Board to find that it was 
permanently aggravated by his active duty service.  The Board 
will address each of these issues in turn.

(i.) Presumption of soundness

As noted above, of record is an April 2004 medical opinion 
provided by a VA orthopedist following the review of the 
veteran's claims file, the history provided by the veteran, a 
review of an accepted medical treatise on the subject, and 
the thorough examination of the veteran.  Based upon that 
information, the VA examiner unequivocally "concluded with 
clear and unmistakable certainty that the Osgood-Schlatter's 
condition or disease that was first reported on May 27, 1978 
preexisted the veteran's entry in the active military service 
on May 17, 1978."  The examiner's opinion was supported by 
detailed reasons and bases with reference to the veteran's 
specific history, including his military history, and 
additional reference to the medical literature and the 
contemporary examination findings.  

The Board additionally observes that the veteran's service 
medical records are replete with references to a pre-service 
history of symptomatology associated with Osgood-Schlatter's 
disease of the right lower extremity at the time of its 
discovery in service.  

The only statements in support of the proposition that the 
veteran's Osgood-Schlatter's disease did not preexist service 
are those provided by the veteran himself.  Where the 
question presented is one of medical causation, lay 
statements alone are not sufficient; competent (medical) 
evidence is necessary.  Questions involving the diagnosis and 
etiology or onset of disease require diagnostic skills and 
are within the realm of medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a lay person, the 
veteran is not shown to have such medical expertise, and, 
thus, his statements have no probative value.  In fact, there 
has been presented no medical opinion supporting his theory 
of causation for the disability at issue, including the 
theory that the disease did not pre-exist service.  All the 
competent (medical) evidence in the matter is against that 
proposition.  His assertions have been considered, but, as 
noted, they are not probative in the matter of medical 
causation.  

In summary, the Board concludes, based on the above analysis, 
that Osgood-Schlatter's disease of the right lower extremity 
clearly and unmistakably pre-existed the veteran's active 
military service.

(ii.) Aggravation

The next matter for the Board's consideration is the 
presumption of aggravation.  The veteran has alternatively 
contended that Osgood-Schlatter's disease of the right lower 
extremity was aggravated during and due to military service.  

As an initial matter, the Board observes that whether or not 
Osgood-Schlatter's disease is a congenital or developmental 
abnormality is irrelevant to the matter of aggravation.  
VAOPGCPREC 82-90 held that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.

As noted above, in order for service connection to be granted 
for a preexisting condition, the evidence must show that the 
underlying disability underwent an increase in severity 
during service.  However, the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a).  The question of whether the veteran's Osgood-
Schlatter's disease of the right lower extremity was 
aggravated during service is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains only one medical opinion 
regarding the possible aggravation of the veteran's Osgood-
Schlatter's disease of the right lower extremity during 
service.  That opinion is that of the VA orthopedic examiner 
who examined the veteran in April 2004 for the specific 
purpose of determining whether any such aggravation occurred.  

As noted above, the April 2004 VA medical opinion was based 
upon a review of the veteran's claims file, the history 
provided by the veteran, a review of an accepted medical 
treatise on the subject, and the thorough examination of the 
veteran.  Based upon that information, the VA examiner 
unequivocally "concluded with clear and unmistakable 
certainty that the Osgood-Schlatter's disease was not 
aggravated to a permanent degree in the service beyond that 
which would be due to the natural progression of the 
disease."  The VA examiner conceded that "there may have 
been a temporary aggravation of the symptoms of patellar 
tendon inflammation related to the abnormal anatomy and 
increased activity, but not an aggravation to a permanent 
degree, and no disability beyond the natural 
progression/healing of this condition."  As indicated above, 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

The examiner's opinion was supported by detailed reasons and 
bases with reference to the veteran's specific history, 
including his military history, and additional reference to 
the medical literature and the contemporary examination 
findings.  

The Board additionally observes that the available medical 
evidence fails to show the treatment of the veteran for 
Osgood-Schlatter's disease of the right lower extremity, or 
for that matter, any other disease or disability of the right 
lower extremity, for more than 20 years after service.  

The only statements in support of the proposition that the 
veteran's Osgood-Schlatter's disease of the right lower 
extremity was aggravated to a permanent degree in service are 
those provided by the veteran himself.  As noted above, as a 
lay person, the veteran is not shown to have such medical 
expertise, and, thus, his statements have no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In fact, 
there has been presented no medical opinion supporting his 
theory of causation for the disability at issue, including 
the theory that the disease was aggravated in service.  All 
the competent (medical) evidence in the matter is against 
that proposition.  His assertions have been considered, but 
as noted, they are not probative in the matter of medical 
causation.  

In summary, based upon the above analysis, the Board finds 
that Osgood-Schlatter's disease of the right lower extremity 
clearly and unmistakably pre-existed the veteran's active 
military service, and clearly and unmistakably was not 
aggravated to a permanent degree therein.  Just as the VA 
orthopedic examiner did in April 2004, the Board must 
conclude that "the veteran does not have any current right 
lower extremity disorder that can be attributed to any injury 
or disease found in service."  The preponderance of the 
evidence is against the veteran's claim, and thus the benefit 
of the doubt rule does not apply.  The veteran's claim for 
service connection for Osgood-Schlatter's disease of the 
right lower extremity must be denied on that basis.  


ORDER

Service connection for Osgood-Schlatter's disease of the 
right lower extremity is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


